The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0315809) in view of Park et al. (2002/0028411) and Kim et al. (2021/0202533).Regarding claim 1, Kim et al. teach in figure 2 and related text an array substrate 100, comprising a display pixel area (the area of pixel electrode 310) configured for providing pixel units, the array substrate further comprising: 
a base substrate 100; 
a first insulating layer 140, provided on the base substrate, and provided with a first groove (for the external drain contact) in the first insulating layer 140 and in the display pixel area DA; 
a second insulating layer 150, provided on the first insulating layer 140 and further filled into the first groove; and 
a first conductive pattern layer 330 provided on the second insulating layer 150, and
the pixel unit comprises a light emitting element and a pixel circuit which drives the light emitting element to emit light,
at least one of the pixel units comprises a first transistor 210, the first transistor comprises a first gate electrode, the first transistor comprises a first groove being an external drain contact.

Kim et al. do not explicitly state that the pixel units are arranged in an array such that the pixel units are distributed in the plurality of pixel regions in a one-to-one correspondence, and wherein a plurality of gate lines extending in a first direction and connected to the pixel units, and a plurality of data lines extending in a second direction and connected to the pixel units, the plurality of gate lines and the plurality of data lines define a plurality of pixel regions by crossing each other, and at least a portion of the grooves is located in the plurality of pixel regions, and
wherein at least one of the pixel units comprises a first transistor and a second transistor, the first transistor comprises a first gate electrode, the second transistor comprises a second gate electrode, and the at least a portion of the grooves is disposed between the first gate electrode of the first transistor and the second gate electrode of the second transistor.

Park et al. teach in figure 3 and related text pixel units are arranged in an array and wherein a plurality of gate lines 22 extending in a first direction and connected to the pixel units, and a plurality of data lines 62 extending in a second direction and connected to the pixel units, the plurality of gate lines 22 and the plurality of data lines 62 define a plurality of pixel regions by crossing each other.
Kim et al. (2021/0202533) teach in figure 4 and related text at least one of the pixel units comprises a first transistor 121a and a second transistor 121b (see figure 3), the first transistor comprises a first gate electrode, the second transistor comprises a second gate electrode, and the at least a portion of the grooves 115f is disposed between the first gate electrode of the first transistor and the second gate electrode of the second transistor.
Kim et al. (2021/0202533), Park et al. and Kim et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to arrange the pixel units in an array and wherein a plurality of gate lines extending in a first direction and connected to the pixel units, and a plurality of data lines extending in a second direction and connected to the pixel units, the plurality of gate lines and the plurality of data lines define a plurality of pixel regions by crossing each other, as taught by Park et al., and to form at least one of the pixel units comprises a first transistor and a second transistor, the first transistor comprises a first gate electrode, the second transistor comprises a second gate electrode, and the at least a portion of the grooves is disposed between the first gate electrode of the first transistor and the second gate electrode of the second transistor, as taught by Kim et al. (2021/0202533), in Kim et al.’s device, in order to use the device in a practical application which requires plurality of gate lines, plurality of data lines and plurality of pixel units as is well-known and conventional in the art.

Regarding the claimed limitation of “the grooves comprise a first groove and a third groove, the first groove is disposed between the first gate electrode of the first transistor and the second gate electrode of the second transistor, and the first groove and the third groove electrode are respectively disposed on both sides of the second gate electrode along the second direction”, these features are present in the combined device because the combined device comprises a first gate electrode of a first transistor and a second gate electrode of a second transistor, each of the first gate electrode and the second gate electrode must comprise an external drain contact (in order to operate the device).  Therefore, in the combined device, the first groove is disposed between the first gate electrode of the first transistor and the second gate electrode of the second transistor, and the first groove and the third groove electrode are respectively disposed on both sides of the second gate electrode along the second direction.

Regarding claim 2, Kim et al. teach in figure 2 and related text that the second insulating layer 160 is an organic insulating layer.

Regarding claim 3, Kim et al. teach in figure 2 and related text that the first groove exposes the base substrate.

Regarding claim 4, Kim et al. teach in figure 2 and related text that the first conductive pattern layer 215c comprises a gate line or a portion of the gate line, and the gate line or the portion of the gate line is configured for the display pixel area.

Regarding claim 5, Kim et al. teach in figure 2 and related text that an extension direction of the first groove is parallel to the gate line or overlaps with the gate line in a direction perpendicular to the base substrate.

Regarding claim 6, Kim et al. teach in figure 2 and related text that at least one of the pixel units comprises a first transistor 210, the first transistor comprises a first gate electrode 213; 
the first gate electrode 213 is on a side of the second insulating layer 160 close to the base substrate 100, and the first gate electrode 213 is electrically connected to the gate line 215 through a first via hole; 
the array substrate further comprises a gate connection electrode (part of layer 215c), wherein the gate connection electrode is between the second insulating layer 160 and the first conductive pattern layer 215c, and the first gate electrode 213 is electrically connected to the gate line 215 through the gate connection electrode.
Kim et al. do not explicitly state that the first gate electrode is electrically connected to the gate line through a first via hole in the second insulating layer; It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to electrically connect the first gate electrode to the gate line through a first via hole in the second insulating layer in Kim et al.’s device, in order to simplify the processing steps of making the device.

Regarding claim 7, Kim et al. teach in figure 2 and related text that the first transistor 210 further comprises a first source electrode 215a and a first drain electrode 215b, and the array substrate further comprises a data line (see e.g. paragraph [0048]) configured for the display pixel area.   Kim et al. do not explicitly state that the first source electrode, the first drain electrode, the data line and the gate connection electrode are in a same layer and made of a same material.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first source electrode, the first drain electrode, the data line and the gate connection electrode in a same layer and made of a same material in Kim et al.’s device, in order to simplify the processing steps of making the device.

Regarding claim 8, Kim et al. do not teach in figure 2 and related text that the first insulating layer is further provided with a second groove, and an extension direction of the second groove is parallel to the data line or overlaps the data line in a direction perpendicular to the base substrate.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the first insulating layer with a second groove, and an extension direction of the second groove is parallel to the data line or overlaps the data line in a direction perpendicular to the base substrate in Kim et al.’s device, in order to use the device in practical application which requires plurality of pixel units and plurality of grooves.

Regarding claim 9, Kim et al. do not teach in figure 2 and related text that the pixel unit further comprises a second transistor; the second transistor comprises a second gate electrode, and the second gate electrode is connected to the first source electrode or the first drain electrode of the first transistor.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the pixel unit further comprises a second transistor; the second transistor comprises a second gate electrode, and the second gate electrode is connected to the first source electrode or the first drain electrode of the first transistor in Kim et al.’s device, in order to use the device in practical application which requires plurality of transistors which provides clear display.

Regarding claim 11, Kim et al. teach in figure 2 and related text that in a length direction of the groove, a length of the groove is greater than a length of the gate electrode.  Kim et al. do not teach that the first insulating layer is further provided with a third groove, and the third groove is arranged in parallel with the second gate electrode and corresponding to the second gate electrode.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the first insulating layer with a third groove, and the third groove is arranged in parallel with the second gate electrode and corresponding to the second gate electrode in Kim et al.’s device, in order to use the device in practical application which requires plurality of pixel units and plurality of grooves. 

Regarding claim 12, in the combined device the second transistor comprises a second source electrode and a second drain electrode (inherently therein), and wherein Kim et al. teach in figure 2 and related text that the array substrate further comprises a third insulating layer 130; in the direction perpendicular to the base substrate, the second source electrode and the second drain electrode are between the second insulating layer and the first conductive pattern layer; in the direction perpendicular to the base substrate, the third insulating layer 130 is between the first conductive pattern layer 215c and the second source electrode 215a as well as the second drain electrode 215b.

Regarding claim 13, Kim et al. teach in figure 2 and related text a fourth insulating layer 600 and a pixel electrode 310 laminated on the first conductive pattern layer 215c, wherein the second source electrode or the second drain electrode is electrically connected to the pixel electrode through a second via hole in the fourth insulating layer.

Regarding claim 14, Kim et al. teach in figure 2 and related text that the first conductive pattern layer further comprises a driving connection electrode (the electrode located inside the via inside element 140); and the second source electrode 215a or the second drain electrode 215b is connected to the pixel electrode 310 through the driving connection electrode.

Regarding claim 17, Kim et al. teach in figure 2 and related text  a display panel comprising the array substrate according to claim 1.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0315809) in view of Park et al. (2002/0028411) and Kim et al. (2021/0202533) and further in view of Yamada et al. (2017/0141276).Regarding claim 10, Kim et al., Kim et al. (2021/0202533) and Park et al. teach substantially the entire claimed structure, as applied to the claims above, except that the first insulating layer is further provided with a fourth groove; the first groove, the second groove, the third groove, and the fourth groove are respectively at four sides of the second gate electrode.
Yamada et al. teach in figure 5 and related text (see paragraph [0039]) a first insulating layer is further provided with a third groove 141 and a fourth groove 143; the first groove, the second groove, the third groove, and the fourth groove are smoothly connected together across the device. 
Kim et al. (2021/0202533), Park et al., Kim et al. and Yamada et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to provide the first insulating layer with a fourth groove, wherein the first groove, the second groove, the third groove, and the fourth groove are respectively at four sides of the second gate electrode in prior art’s device, in order to reduce more stress in the device and thus prevent cracks in the substrate.
The combination is motivated by the teachings of Kim et al. (2018/0315809) who point out that the dielectric material 160, formed in the disclosed groove BA, absorbs stress when the substrate is bent (see paragraph [0042]).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0315809) in view of Park et al. (2002/0028411) and Kim et al. (2021/0202533) and further in view of Kim et al. (8,933,451).Regarding claims 15-16, Kim et al. (2018/0315809), Kim et al. (2021/0202533) and Park et al. teach substantially the entire claimed structure, as applied to the claims above, except having a first capacitor electrode, wherein in a direction perpendicular to the base substrate, the first capacitor electrode is disposed between the first insulating layer and the second insulating layer, and a second capacitor electrode, wherein the second capacitor electrode is in a same layer as the first gate electrode and directly faces the first capacitor electrode to form a capacitor.
Kim et al. (8,933,451) teach in figure 2 and related text a first capacitor electrode 41, wherein in a direction perpendicular to the base substrate, the first capacitor electrode is disposed between a first insulating layer 13 and a second insulating layer 15, and a second capacitor electrode 43, wherein the second capacitor electrode 43 is in a same layer as the first gate electrode 20 and directly faces the first capacitor electrode 41 to form a capacitor.
Kim et al. (2021/0202533), Park et al., Kim et al. (2018/0315809) and Kim et al. (8,933,451) are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. (2018/0315809) because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a first capacitor electrode, wherein in a direction perpendicular to the base substrate, the first capacitor electrode is disposed between the first insulating layer and the second insulating layer, and a second capacitor electrode, wherein the second capacitor electrode is in a same layer as the first gate electrode and directly faces the first capacitor electrode to form a capacitor in Kim et al. (2018/0315809)’s device, in order to be able to operate the device in a practical application which must comprise storage capacitor.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because of the new ground of rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
11/30/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800